 In the Matter of CUPPLES COMPANY, A CORPORATIONandMATCH-WORKERS, FEDERAL LABOR UNION No. 20927, AFFILIATED WITH A. F.OF L.In the Matter of CUPPLES COMPANY, A CORPORATION 1 and INTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 9, A. F. OF L.In the Matter Of CUPPLES COMPANY, A CORPORATION 1andMATCH-WORKERS'FEDERAL LABOR UNION No. 20927, AFFILIATED WITH A. F..OF L.Cases 'Nos. C-x.27, R-522, and R-597, respectively.-Decided Decem-ber 5, 1938Match Manufacturing Industry-Interference, Restraint, and Coercion:anti-union statements by supervisory employee; threats to closeplant-Discrimi-nation:lay-off of and failure to reinstate 10 union members ; discharge of andrefusal to reinstate one union member ; charges of, dismissed without prejudiceas to threepersons-Company-Dominated Union:domination of and interferencewith formation and administration; support; recognition of as collective bar-gaining agent; employer ordered to cease giving effect to contract with; disestab-lished, as agency for collectivebargaining-Collective Bargaining:charges offailure to bargain collectivelydismissed-Reinstatement Ordered:dischargedemployees; employees not recalled to employment-BackPay:awarded to dis-charged employee and employees not recalled toemployment-Investigation of-Representatives:controversies concerning representation of employees: contro-versy concerning appropriate unit ; petition for, in behalf of six mechanicalmaintenancemen, dismissed-UnitAppropriate for Collective Bargaining:production and maintenance employees of respondent's match department, ex-cluding mechanical maintenance men, supervisory employees,foremen and fore-ladies-Election Ordered:date of, to be determined in future.Mr. Alan F. Perl,for the Board.Mr. Luther Ely SmithandMr. Victor B. Harris,both of St. Louis,Mo., for the respondent.Mr. S. W. McPheetersandMr. Wilder Lucas,both of St. Louis,Mo., for the Mutual.Mr. Waldo C. May field,of St. Louis, Mo., for the Machinists.Miss Margaret M. Farmer,of counsel to the Board.1Thecaptions in the pleadings of Cases Nos.R-522 and R-597 referred to the respond-ent herein as "Cupples Match Company."A motion to conform the pleadings to the proofwas granted at the close of the hearing.10 N. L. R. B., No. 13.168 DECISIONS AND ORDERSDECISIONORDERANDDIRECTION OF ELECTION169STATEMENT OF THE CASEOn August 3, 1937, Matchworkers' Federal Labor Union No. 20927,herein called the Matchworkers' Union, and International AssociationofMachinists, District No. 9, herein called the Machinists, respec-tively, filed with the Acting Regional Director for the FourteenthRegion (St. Louis, Missouri) petitions each alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Cupples Company, St. Louis, Missouri, herein called therespondent, and requesting an investigation and certification pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On September 9, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and, acting pursuant to Article III, Section 10 (c) (2), of the saidRules, and Regulations, ordered that the two representation casesand a case involving charges filed by the Matchworkers' Union be con-solidated for purposes of hearing.Upon charges duly filed by Matchworkers' Union, the Board by thesaid,Acting Regional Director issued its complaint dated November22, 1937, against the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), (3), and (5) andSection 2 (6) and (7) of the Act. The complaint and notices ofhearing on the three cases were duly served upon the respondent,upon the Matchworkers' Union, upon the Machinists, and uponMutual Relations Association, herein called the Mutual, a labor or-ganization claiming to represent employees of the respondent.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondent has, since on or about June 25,1937, fostered, dominated, and interfered with the formation and ad-ministration of the Mutual, and has given financial and other supportthereto; (2) that on or about July 14, 1937, the respondent laid offand/or discharged 13 employees at its North Main Street plant forjoining, forming, and assisting the Matchworkers' Union ; (3) thatthe respondent, since July 17, 1937, has ceased operations of that por- 170NATIONAL LABOR RELATIONS BOARDtion of its North Main Street plant theretofore engaged in the manu-facture of penny matches, for the reason that employees engaged inthe operations and manufacture of penny matches had joined andassisted the Matchworkers' Union and had engaged in concerted ac-tivities with other employees for the purpose of collective bargaining.and other mutual aid and protection; (4) that the respondent hadkept under surveillance the meetings of the Matchworkers' Union andthe activities of its employees who are members thereof, intimatedto and advised its employees to refrain from joining, assisting or re-maining as members of the Matchworkers' Union; and (5) that therespondent has refused to bargain collectively with the Matchworkers'Union although it represents a majority of the employees of the re-spondent within an appropriate unit.On November 27, 1937, the respondent filed an answer to the com-plaint admitting the correctness of the description of the generalnature of its business as given in the complaint, and admitting that, inthe course and current of its business at the North Main Street plant,it causes and has continuously caused a large part of the raw materialsused in the manufacture of its products to be purchased and trans-ported in interstate commerce from and through States of the UnitedStates other than the State of Missouri ; and causes and has continu-ously caused a large part of the products manufactured by it to besold and transported in interstate commerce to, into and throughStates of the United States other than the State of Missouri.Theanswer denies that the respondent has engaged in or is engaging in thealleged unfair labor practices. It avers by way of affirmative defensethat the respondent ceased manufacturing penny matches for the rea-son that it was overstocked on such matches, that the respondent didnot discharge the employees engaged in such manufacture but merelylaid them off until such time as the manufacture should be resumed,and that the respondent is without knowledge as to whether or not amajority of the employees in the match department had, prior to July17, 1937, designated the Matchworkers' Union as their representativefor the purposes of collective bargaining.On November 24, 1937, the Mutual filed a motion asking leave tointervene in respect to the allegations of the complaint that the re-spondent had dominated and interfered with the formation and admin-istration of the Mutual.The Acting Regional Director allowed suchintervention.Pursuant to notice, a hearing on the consolidated cases was held inSt. Louis, Missouri, on November 29 and 30, and on December 1, 2, 3,4, 6, 7, 8, 9, 10, 11, 13, and 14, 1937, before Waldo C. Holden, the TrialExaminer duly designated by the Board. The Board, the respondent,and the Machinists were represented by counsel and participated inthe hearing. DECISIONS AND ORDERS171At the hearing, the Mutual asked leave to intervene with respect toparagraph 12 of the complaint which alleges that the production andmaintenance employees of the respondent in the match departmentconstitute an appropriate unit and with respect to paragraph 13 of thecomplaint which alleges that a majority of the employees in an appro-priate-unit have designated the Matchworkers' Union as their bargain-ing representative.The Trial Examiner allowed the Mutual to inter-vene with respect to paragraph 12 and denied intervention with respectto paragraph 13.During the course of the hearing, upon motion of counsel for the-Board, the complaint was amended so as to allege that the respondenthad discharged Daisy Whiteman in order to discourage membershipin the Matchworkers' Union.Upon motion of counsel for the Board,the Trial Examiner dismissed the allegations of the complaint thatthe respondent had discriminatorily laid off and/or discharged EstherHinkel, Minnie Hinkel, and Lucy Hinkel.At the conclusion of the Board's case, the respondent moved thatall allegations of the complaint that the respondent had engaged inunfair labor practices be dismissed, and the Mutual moved for dis-missal of all the allegations of the complaint with respect to which ithad been permitted to intervene.The Trial Examiner ruled thatthe allegation of the complaint that a, majority of the employees inthe appropriate unit had, prior to July 17, 1937, and at all times there-after, designated the Matchworkers' Union as their bargaining repre-sentative should be dismissed, denied the motion of the respondentas to the other allegations, and denied the motion of the Mutual.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.2We have reviewed the rulings of the Trial Examineron motions and on objections to the admission of evidence and findthat no prejudicial errors were committed.The rulings are herebyaffirmed.On February 7, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all parties.TheTrial Examiner found that the respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8(1), (2), and (3) and Section 2 (6) and (7) of the Act.He recom-mended that the respondent be ordered to cease and desist from itsunfair labor practices, to refrain from dealing with or recognizingtheMutual as the representative of its employees for the purposesof collective bargaining, to disestablish the Mutual as such repre-sentative, to offer immediate and full reinstatement to the employeeswhom the Trial Examiner found that the respondent had discrimi-I The Mutual was .limited to the issues with respect to which it was permitted tointervene. 172NATIONAL LABOR RELATIONS BOARDnatorily discharged, and to make whole the said discharged employeesfor any losses of pay they may have suffered by reason of the unfairlabor practices of the respondent, by payment to them of a sum ofmoney equal to that which they would normally have earned as wagesfrom the date of their discharges to August 17, 1937, less any amountearned by them during said period.The respondent and the Mutualfiled exceptions to the Intermediate Report and the respondent alsofiled a brief and a supplemental brief.The Board has consideredthe exceptions and the briefs.Pursuant to notice duly served upon the parties, a hearing for thepurpose of oral argument was held before the Board in Washing-ton, D. C., on March 7, 1938. The respondent was represented bycounsel and participated in the -argument.TheMatchworkers'Union, the Machinists, and the Mutual did not appear.Upon the entire record in the three cases, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCupples Company, a Missouri corporation, has its principal place,of business in St. Louis, Missouri, where it is engaged-in the manu-facture, sale, and distribution of matches, rubber jar rings, innertubes, rubber heels, mops, paper cutters, and other products.Until 1901, the respondent was engaged wholly in the sale and dis-tribution of articles made by other companies, and this is still itsprincipal business.In 1901, being unable to obtain cotton mops ofacceptable quality, it established a small manufacturing departmentin order to continue to supply its customers with this commodity.Since then it has established other manufacturing departments untilat the present time it manufactures, in addition to, cotton mops, rub-ber jar rings, rubber heels, rubber hose, paper cutters, and matches.From January to July 1937, the respondent purchased for use initsmanufacturing division, comprising all its manufacturing depart-ments, raw materials valued at $834,622.04. ' Approximately 90 percent of these materials were purchased outside the State of Missouri.The total sales of the respondent for this period amounted to $1,339,-444.73 in value, approximately 60 per cent of the sales being made out-side Missouri.In the match department of the respondent, the depart-ment of the manufacturing division with which this case is princi-pally concerned, raw materials valued at $156,751.13 were purchasedduring this period from Washington, Illinois, Wisconsin, Indiana, andfrom abroad.The respondent employs approximately 400 persons in its manu-facturing division.Of these; approximately 140 are employed in thematch department. DECISIONS AND ORDERSII.THE ORGANIZATIONS INVOLVED173Matchworkers' Federal Labor Union No. 20927, affiliated with theAmerican Federation of Labor,3 is a labor organization apparentlyadmitting to its membership all employees in the match departmentof the respondent,' with the exception of supervisory employees.International Association of Machinists, District No. 9, A. F. of L.is a labor organization admitting to its membership any person whohas served an apprenticeship of 4 years at the machinist trade.'Mutual Relations Association is an unaffiliated labor organizationadmitting to its membership all employees of the manufacturing divi-sion of the respondent, except supervisory and clerical employees.III.THE UNFAIR LABOR PRACTICESA. The chronology of events -For 5 weeks during March and April 1937 employees of a factorynear the Sixth Street building' of the respondent were on strike.According to Houghton, a machinist employed by the respondent, thestrike failed and the strikers, who were members of a union affiliatedwith the Committee for Industrial Organization, returned to work forthe same wages offered them by the employer preceding the walk-out.Houghton testified that this situation caused much comment amongcertain of the respondent's employees and that he, together withGradl, Zimmerman, and Powell, three other machinists in the re-spondent's mechanical and inaintenance department, became the nu-cleus of a group of varying size which discussed the problem of union-ism during many luncheon periods.According to Houghton, thegroup decided that affiliated unions, entailing the influence of out-side organizers among the employees, were undesirable, and that anyattempt on the part of an affiliated union to organize the respondent'semployees should be resisted by the immediate formation of an "inside"independent union.During this period the respondent was aware that its employeeswere- becoming interested in the question of collective bargaining.Harry B. Wallace, president of the respondent, testified that some timein April 1937, shortly after the Act had- been upheld by the SupremeCourt of the United States, an employee inquired whether the Loy-3The American Federation of Labor will be designated herein as the A F. of L4The constitution of the Matchworkers' Union does not indicate requirements for admis-sion to membership.The above classification is based upon claims made for recognition asexclusive bargaining agent'The constitution of the International Association of Machinists indicates a jurisdictionover many classifications of machinists.The above-mentioned qualification is the onestressed by the Machinists in the present case°The respondent maintains two buildings,one at Sixth and Spruce Sticets, herein calledthe Sixth Street building,and one at North Main and Cornelia Streets, herein called theNorth Main Street building. 174NATIONALLABOR RELATIONS BOARDalty and Service League, a beneficial employee organization sponsoredby the respondent,could serve as a collective bargaining agent for theemployees in regard to wages, hours,and working conditions.He wastold that it could not be so used.E.H. Bohlman, manager of themanufacturing division,heard of the discussion concerning the neigh-boring strike and later learned from the foreman of the inner-tubedepartment-that the employees seemed to be organizing a union.Thisinformation was passed on to Wallace about June 1, 1937.The A. F.of L. began organizational activity among the match-'workers of the respondent in the North Main Street building.OnJune 24, 1937,dodgers announcing a meeting for the next evening werehanded to such employees on their way to work.Wallace and Bohl-man became aware of these developments and discussed the mattertogether.That such organizational activity by the A. F. of L. wasnot welcome to either Wallace or Bohlman is evidenced by their testi-mony that they remarked to each other"now we are in for it" and heldtheir heads.Wallace admitted frankly at the hearing that althoughhe had felt friendly towards the idea of his own employees organizingan independent union, he did not feel friendly towards the A. F. of L.Wallace testified,however, that he instructed Bohlman to see that theWagner Act was enforced.Bohlman stated that lie transmitted theseinstructions to the superintendents in the various departments underhis jurisdiction.-The distribution of the dodgers created much discussion amongthe employees of the match department.L. I. Mayhew,superintend=ent of the match department,stated that from this time on the entiredepartment sounded "like'a beehive into which someone had thrusta stick."-Steps were immediately taken by Irene Weitzel, whom the em-ployees on the penny unit 7 regarded as their forela;dy, to counteractthe interest aroused by the dodgers and to inform the penny-unitoperators of the respondent'shostility toward an affiliated union.One employee stated that Weitzel warned her during working hoursthat she should not go to the proposed A. F. of L. meeting if shewished to-hold her job;another testified that she was told by Weitzel,also during working hours,that if she joined the A. F. of L. itwould make trouble in the factory;a third testified that her firstknowledge of the proposed meeting came when Weitzel asked her ifshe planned to attend it, and that Weitzel had asserted that theUnion was trying to get into the plant and that the respondent wouldshut down the factory before it would permit this to happen.Weitzeldid not testify at the hearing.It was stipulated,however, that hadshe done so she would have denied the threats and anti-union state-°Of the three units in operation in the department,two, herein called nickel units,produced large matches selling for a nickel a box and one, herein called the penny unit,produced small matches selling for a penny a box. DECISIONS AND ORDERS175ments attributed to her.However, in the light of all the evidenceadduced at the hearing relative to the statements and activities ofWeitzel,we are of the conclusion that Weitzel made the alleged-threats and statements and we so find.On, the same morning the dodgers were handed employees of theNorth Main Street plant, there appeared in several departments at-the Sixth Street building blank petitions, the headings of which madereference to the choice of representatives for collective bargaining.Zimmerman, a machinist, was handed copies by his foreman, Kountz--man.8Zimmerman, who, as noted above, had previously discussed-organization of an unaffiliated union with Houghton and several-that it "looked too much like company domination." Zimmerman-andHoughton then decided to call a meeting that evening for thepurpose of "going into the question of a union from A to Z." Themeeting was held with 18 employees attending.At the meeting, anorganization was formed and temporary officers were elected. Imme-diately after the meeting, solicitation of members for the organizationwas begun.On the following morning, George Cundiff, an engineer in thematch department, found on his desk a petition form similar to thatwhich had appeared in, various departments on the previous day.Hetore off the caption and substituted for it one of his own composi-tion, stating that the undersigned agreed to accept Juanita Cundiff,Charles Conklin, and Harry Seibe as a committee in forming anindependent union for collective bargaining. Irene Weitzel signed,the petition prepared by Cundiff and urged employees to attend ameeting at the noon hour at which Cundiff would speak. She alsoadvised a number of employees to sign a petition which she declaredCundiff would have with him.Weitzel and others referred to thenew organization which was being formed as a company union.The A. F. of L. meeting was held on the evening of June 25, 1937,and was attended by. a number of employees. The Matchworkers'Union was formed and application was made for a charter from theA. F. of L. Irene Weitzel was shortly thereafter informed to someextent as to the girls who attended and participated in the meeting.On Saturday, June 26, 1937, Bohlman, the manager of manufac-turing operations, was asked by Houghton and Zimmerman for thename of an attorney to assist them in forming a union.After con-sultingWallace, the president of the respondent, Bohlman suggestedthe names of several attorneys, one of whom, Samuel W. McPheeters,was a counsel for the Mutual at the hearing.Bohlman advised8 Zimmerman testified that later investigation led him to believe that the caption hadbeen written by Kountzman's son, a college student doing summer work in the shop, andthat Kountzman had not known its contents at the time of delivery.No proof was offeredof its true origin. 176NATIONAL LABOR RELATIONS BOARDagainst the choice of two other attorneys on the ground that theywere directly connected with the respondent.Houghton and Zim-merman secured the services of Wilder Lucas, an office associate ofMcPheeters.With the aid of Lucas, a constitution was drafted,membership cards were printed, new petition forms were preparedand circulated, and arrangements were made for a mass meeting onthe- evening of Saturday, -July 3, 1937.At this meeting, which wasattended by 250 to 300 employees, a constitution was adopted, officerswere elected, and representatives from the various departments werechosen.The organization adopted the name Mutual RelationsAssociation.The Mutual immediately began an active organizational drive.Asa part of its activities, the Mutual distributed membership cards andcollected dues among the matchworkers on company property andduring working hours. It was aided in these activities by Irene Weit-zel who actively solicited members for the Mutual among employeesof the match department while discouraging membership in theMatchworkers' Union by threats that its members were to be laid off.On July 8, 1937, Houghton sent Wallace a letter stating that theMutual had been formed, naming the officers and representatives whohad been chosen, and declaring that "at a later, date" the Mutualwished to have a meeting "for the purpose of discussing relationshipof ourselves with the Company."The last line of the letter stated"We now have 278 members."Without any investigation relativeto the membership claimed by the Mutual, Wallace immediately de-cided to recognize it as, the bargaining representative of the em-ployees in the manufacturing division of the respondent.On Saturday morning, July 10, 1937, Houghton telephoned Wal-lace's office seeking a letter formally recognizing the Mutual as bar-gaining agent and asking that such letter be furnished that day inorder that it might be presented to the council of the Mutual thatevening.In the absence of Wallace, Houghton spoke to Wallace'sson, John K. Wallace, who promised to obtain such a letter. JohnK.Wallace reached his father at the St. Louis Country Club andthat afternoon, while at the club, Harry B. Wallace dictated the fol-lowing letter which the son wrote in longhand :MUTUAL RELATIONS ASSOCIATION,W. E. HOUGHTON,Pres.DEAR SIR: We have received your letter of the 8th notifying usthat your organization represents a majority of our factory em-ployees.We therefore recognize and are ready to meet withyour council at any time.Very truly,CuPPLESCo.,HARRY B. WALLACE,President. DECISIONS AND ORDERS_177This letter was delivered that evening to Houghton by John K.Wallace.Wallace attempted at the hearing to explain the prompt-ness with which he acted in recognizing the Mutual first by statingthat he feared the "possible emergency" of the A. F. of L. and thenby stating that he acted in response to Houghton's desire to havethe letter at that time.On July 14, 1937, the respondent shut down its penny match unitand a number of lay-offs occurred. On July 19, 1937, Towers, of theA. F. of L., accompanied by a number of employees, protested thelay-offs and the alleged discrimination against the members of theMatchworkers' Union to Bohlman and Weaver, officials of the re-spondent.The latter denied the alleged discrimination.Towersalso requested that the respondent enter into negotiations with theMatchworkers' Union.He was informed that the respondent hadalready met with the Mutual and was told that he should consultwith Wallace.On July 20, 1937, Towers wrote to Wallace requesting a conferencefor the purpose of negotiating conditions of employment in the"Match Factory."On the same day, Wallace sent a letter to Hough-ton by messenger asking for a copy of the constitution and bylawsof the Mutual and for a statement "of your total membership atthe present time, same to be signed by you and attested by yoursecretary."Houghton personally delivered the constitution and by-laws and furnished a signed and attested statement setting forth thatthe membership of the Mutual "numbers 291 paid up members." OnJuly 26, 1937, Wallace informed Towers by letter that the Mutualhad been recognized "in compliance with the Wagner Labor Act asthe exclusive representative of all the employees . . ."On July28, 1937, Towers replied that the letter sent by Wallace could onlybe construed "as a denial of our request to meet with our committee."He further stated that he had seen the records of the A. F. of L.which indicated to him that the Matchworkers' Union represented amajority,of the workers in the match department.Wallace answeredthis letter on August 3, 1937, by a letter stating "the employees of ourmanufacturing business as a whole constitute a unit appropriate forthe purposes of collective bargaining, rather than the separate de-partments, of which the manufacture of matches is one," and furtherstating that the respondent had already recognized the Mutual asthe exclusive bargaining representative of the employees.On August 11 and 12, 1937, meetings of the Matchworkers' Unionwere held, which resulted in a strike vote of 64 to nothing.Thestrike was called on August 17, 1937, and operations in the match-department had not been resumed at the time of the hearing.On November 8, 1937, following a series,of conferences dating backto July 1937, the respondent and the Mutual executed an agreement 178NATIONALLABOR RELATIONS BOARDcovering employees in all the manufacturing departments of the re-spondent.According to its terms this agreement is to remain ineffect for a period of 1 year.B. Domination of and interference with the Mutual and discrimina-tion against the MMMatchworkers' UnionIreneWeitzel actively solicited membership for the Mutual andassisted it in its organizational activities.Meanwhile she discouragedmembership in the Matchworkers' Union by derogatory statementsand by threats of discharge to those employees who joined it.Therespondent contends that Weitzel is not a supervisory employee andthat it is accordingly not responsible for any threats and statementsmade by her. She was classified by the respondent as instructor andrelief operator and apparently lacked the authority to hire and dis-charge.However, her duties involved primarily the supervision ofthe approximately 35 employees in the penny unit. She discussed'personnel problems with Mayhew and recommended promotions anddischarges.The employees clearly regarded expressions by Weitzelas representing those of the management.Under all the facts, we-find thatWeitzel is a supervisory employee and that as such herstatements and actions are attributable to the respondent.The respondent allowed employees during working hours to dis-tributemembership cards of the Mutual in the match department andto collect dues.Although it made no real investigation with regardto the membership claims of the Mutual, the respondent recognizedit as the exclusive bargaining representative of its employees and atthe same time refused to confer with representatives of the Match-workers'workers' Union.The respondent on November 8 entered into an agreement with theMutual, an organization the growth of which was encouraged by therespondent's acts of interference, restraint, and coercion.The grant-ing of this agreement was clearly the consummation of the respond-ent's unlawful course of conduct and was designed further to discour-age the Matchworkers' Union.We find that the respondent has dominated and-interfered with theformation and administration of the Mutual and has contributed sup-port'to it, and has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.We further find that the agreement of November 8, 1937, be-tween respondent and the Mutual is void and of no effect.C. The discontinuance of the penny unitThe complaint alleges that the respondent, since July 17, 1937, hasceased operations in that portion of its North Main Street plant, there- DECISIONS AND ORDERS179tofore engaged in the manufacture of penny matches, for the reasonthat the employees engaged in the operation and manufacture of suchpenny matches had joined and assisted the Matchworkers' Union andhad engaged in concerted activities with other employees in the plant,and elsewhere, for the purpose of collective bargaining and other aidand protection, and for the further reason that the respondent soughtand continues to seek to avoid collective bargaining with the Match-workers' Union.This allegation will be considered in the light ofthe evidence presented at the hearing.The respondent organized its match department in the summer of1936 and by the early fall of that year, three units for the manufactureof nickel matches had been placed in production.At the time therespondent established its match department, it contemplated trans-forming one of the nickel match units into a unit for the manufactureof penny matches for a few months each year in order that the ordersfor penny matches, constituting approximately 7.4 per cent of the total-match orders, might be filled and a reserve stock maintained.Accord-ingly, one machine was transformed into a penny machine early inMarch 1937, and a crew of girls was engaged to operate it.Whereasa nickel unit required 5 or 6 operators, a penny unit normally required16.However, due to inadequate equipment and to new and inex-perienced employees, the respondent found it necessary to engage 36-girls for the new unit.9On June 15, 1937, Bohlman informed Weaver, head of the matchdepartment, that production orders were being issued for 750 cases of#0 (penny) matches, that such orders were, "sufficient to take care,of all 'specifications now on file and will leave some stock on hand, andthat he estimated that the required quantity of #0 matches could be-produced by Saturday, June 19, 1937."At this time, the A. F. of L.had-not commenced its organizational activities among the employeesof the respondent.By letter dated June 29, 1937, Weaver wroteBohlman,We have issued order for 500 cases #0 Presto matches whichwe figure can be produced by Friday, July 2nd.This will give us ample stock to take care of all orders now onfile for #0 matches and leave us with a reserve stock to take careof our July and August requirements.This will enable us to change over the machine, for productionof #4 matches.9 The 35 girls were employed as follows:4 box feeders fed empty boxes into the matchmachine ; 20 sliders received the boxes from the machine and slid covers over the boxes ;6 wrappers operated the wrapping machine or did wrapping by hand ; 5 shake"s straight-ened the matches in the boxes and attended to defective boxes.A tender was engaged tofill the match and box bins and sweep the floor. 180NATIONAL LABOR RELATIONS BOARDThe machine was not changed over until July 14, 1937.Mayhewtestified that this delay was due solely to the fact that certain newmachine parts necessary for the transformation were not ready untilthis date, and it was decided to increase the stock of penny matchesrather than allow the machine to remain idle. The respondent'sinventory for July 19, 1937, shows a net reserve stock in #0 matchesof 4,230 cases, whereas orders for #4 (nickel matches) exceeded stockon hand by 15,560 cases.We think that the evidence shows that the respondent discontinuedthe penny unit for business reasons and not for the reasons alleged inthe complaint.D. The discriminatory lay-offs on July 14, 19371.Facts pertaining to the lay-offsMayhew, superintendent of the match department, testified thatat the time the respondent discontinued' the manufacture of pennymatches he instructed Irene Weitzel to lay off all employees on thepenny unit and to inform them that they would be recalled as soonas possible.Exit reports, which constitute notice to the main officeand the pay-roll office of changes in employee status, were made out,however, only for employees who were not members of the Mutual.Furthermore, a list of employees on the penny unit which was pre-pared by Mayhew and introduced in evidence indicates lay-offs onJuly 14 for all persons in that department who were not membersof the Mutual, but indicates continuous employment for the personswho were members of that organization. It is to be noted in this con-nection that certain work remained to be done in connection with thepenny matches after the discontinuance of the manufacture of pennymatches on July 14, 1937, and also that a number of employees wereneeded to operate the nickel match machine resulting from the trans-formation on or about July 19, 1937, of the penny match machine intoa,nickel match machine.Of the 37 persons 10 who were employed inthe penny unit on July 14, 1937, 24 were working for the respondenton July 28, 1937.This group of 24 included 14 members of theMutual and 10 members of the Matchworkers' Union. The personsemployed on July 14 who were not working on July 28 were all mem-bers of the Matchworkers' Union.The complaint alleges that the respondent on or about July 14,1937, laid off and/or discharged 13 named employees because theyjoined and formed and assisted the Matchworkers' Union.','At the"Clara Gotthardt, a waste packer although not listed as a penny-unit operator by'Mayhew, was working on said unit on July 14, 1937, and was laid off.11The complaint was amended at the hearing to include the name of Daisy Whitemanamong the persons whom the respondent is alleged to have discriminated against.Hercase will be considered separately. DECISIONS AND ORDERS181fiearing, upon motion of counsel for the Board, the Trial Examinerdismissed the allegations as to 3 of the 13, namely, Esther Hinkel,Minnie Hinkel, and Lucy Hinkel, who were not present to testify.The 10 remaining persons, all members of the Matchworkers' Union,were employed in the penny match unit at the time of its discontin-uance on July 14, 1937, were laid off on that date, and have not sincebeen given other work by the respondent.Mayhew testified that certain employees were given work in pref-erence to others on the basis of factors such as efficiency, familiaritywith the work, and economic status.He stated in this connectionthat several days before the shut-down of the penny match machinetry-outs were held for the girls in the penny unit, except the wrap-pers,12 and that the results of the try-outs were taken into consider-ation.The evidence shows that at most only a few members of theMatchworkers' Union participated in such try-outs.Mayhew statedin this regard that the try-outs were by units of four starting at thehead of the belt and that if a girl was absent at the time her unitwas tried out she lost her opportunity for a try-out.Although advancing efficiency and similar factors as reasons forretaining some employees rather than others, Mayhew added that herelied on "more or less snap judgment"; that he often relied on thejudgment and recommendations of Irene Weitzel concerning thepenny-unit employees; and that, in the instant case, Weitzel pointedout to him the employees whom she thought would be the bestworkers..We have seen above that Irene Weitzel was an active mem-ber of the Mutual, that she actively supported the organizationalactivities of the Mutual, and that she threatened action against theemployees who joined the Matchworkers' Union.The testimony ofLena Webb, a member of the Mutual, is significant in this regard.She stated that on the day of the lay-off Weitzel whispered in herear,But you don't have to worry, kid," and that on the next dayWeitzel remarked to her "you see what happened to those kids thatbelonged to the A. F. of L. . . . you will see what will happen tothe rest of them on the nickel machine in about another month." Itwas stipulated that had Weitzel testified, she would have denied thistestimony.However, in view of all the evidence pertaining toWeitzel's statements and activities, we must-conclude thatshe madethe statements attributed to her by Lena Webb.Having considered above the 'general testimony with respect to theallegeddiscrimination, we now turn to a consideration of the indi-vidual cases.'Mayhew stated that,the wrappers were not given try-outs because the nature of thework on the belt was more in line with the nature of the work on the nickel machine.It is significant,however, that much of the work done after July 14 involved performanceother than on the nickel machines.147841-39-vol 10-13 182NATIONAL LABOR RELATIONS BOARDFlorence Harriswas employed by the respondent on March 9, 1937,.as a wrapper on the wrapping machine in the penny unit.Afterseveral months, she complained of sore hands and, was transferredto the wrapping table.On June 24, 1937, Irene Weitzel askedHarrisif she intended to attend the A. F. of L. meeting scheduled for June25 and also stated that if she joined the A. F. of L. it would meantrouble in the factory.On June 25, 1937, Weitzel notified Harrisof the meeting of employees which took place at the time clock and atwhich Cundiff talked.Later the same day, Weitzel informed Harristhat her failure to sign the petition which Ctnidiff' was circulatingwould result in a lay-off of 6 months.At the meeting of theA. F. of L. on June 25, 1937, Harris became a member and waselected vice president.Within a short period of time, she was de-prived of her privilege of working on Saturday afternoon and wasinformed by Weitzel that she was to be reassigned to the wrappingmachine.When Harris protested to Mayhew, Weitzel assigned hertray-feeding work.She was engaged at this task when the pennyunit was discontinued on July 14, 1937. She was senior in point ofservice to Edna Sliger, who was retained after the discontinuanceof the penny unit.Mayhew testified Harris was not given work after July 14 becauseshe always complained there was too much work for her and of hersore hands, because her constant talking interfered with the work,and because he concluded that she was always lookingfor a "softspot."However, the exit card of Harris indicated a worker of goodskill, good production, good character, and satisfactoryattendance.Mayhew conceded, moreover, that he had never investigated hercomplaints.Harris received $13.60 per week from the respondent.At the timeof the hearing, she had a temporary job elsewhere which paidapproximately $15 to $16 per week.Marie Ellingtonwas employed by the respondent on March 12,1937, as a wrapper in the penny unit.At her request,she wasthereafter given lighter work in the same unit.As in the case ofFlorence Harris, Irene Weitzel asked Ellington on June 24 or 25,1937, about the A. F. of L. meeting, warned her against joining theA. F. of L. and solicited her signature on the petition circulated byCundiff.Ellington joined the Matchworkers' Union on or aboutJune 25, 1937, and became a member of its executive board. Shortlythereafter,Weitzel reassigned her to the wrapping machine.Elling-ton injured her back at this work and was absent from work the daythe penny unit was discontinued.At the hearing, Mayhew assignedpoor health and absence from work at different periods asthe rea-son forthe respondent's failure'to recall Ellington to work. DECISIONSAND ORDERS183Ellington received $12.75 to $13.50 per week from the respondent.At the time of the hearing, she had obtained no steady employment,but had done some work for the National Youth Administration forwhich she received approximately $23 per month.Virginia Frazierwas employed by the respondent from May 1937to the close-down of the penny unit as a "slider" on the penny belt.Although Irene Weitzel made strenuous effort to induce her to jointheMutual, Frazier joined the Matchworkers' Union on or aboutJune 25, 1937, and was elected temporary recording secretary.Mayhew conceded that she was efficient "to a certain point" and herexit report indicated a good worker.The fact that her husbandwas working and that she was always bragging about how muchmoney he was making was assigned as the reason for the respondent'sfailure to take her back.At the time of the hearing, Frazier had a temporary job as waitresswhich paid $9 per week.Irma Endriswas employed by the respondent in the penny unit onMarch 9, 1937, and worked as a wrapper until July 14, 1937. Shejoined the Matchworkers' Union on June 25, 1937, and became itsrecording secretary.Mayhew stated that at first she was a goodworker, but that later she always lagged behind in her work andrequired help.However, her exit report referred to a worker ofgood production, skill, and disposition, and recommended reemploy-ment.Mayhew also testified that Endris was a wrapper, that herecalled only one wrapper back to work, and that such wrapper wasa member of the Matchworkers' Union.Irene Trailwas employed by the respondent on March 9, 1937, andworked as a wrapper in the penny unit until July 14, 1937.Al-though she was told by Irene Weitzel not to attend the meeting ofthe Matchworkers' Union one June 25, 1937, she did so and joined theMatchworkers' Union on that date.Mayhew testified that when shewas on the job Trail was a very good worker, but that she was frailand had been absent several times because of illness.He alsoemphasized the fact that she was a wrapper. Trail's exit reportstated her to be a good worker.While working for the respondent, Trail received approximately$13 to $14 per week.At the time of the hearing, she had a tem-porary job which paid approximately $13 to $15 per week.Clara Gotthardtwas employed by the respondent and worked as a"waste packer" until July 14, 1937.She joined the Matchworkers'Union prior to July 14, 1937.Her exit report listed her as averagein skill and good in production.Mayhew stated that his principalseason for "laying her off" was the fact that she was the last em-ployee hired and hence he felt that some of the other girls should 184NATIONAL LABOR RELATIONS BOARDhave preference over her.This is one of two instances in whichseniority was advanced as a reason for not retaining an employee.It is significant in this connection that Wallace, president of therespondent, testified at the hearing that the seniority system of therespondent was "based on efficiency and length of service without anyfixed rhyme or reason as to which prevails."Adele Gotthardtwas employed by the respondent on March 9, 1937,and worked as a wrapper in the penny unit until July 14, 1937. Shejoined the Matchworkers' Union at its second meeting in June 1937.Previously Irene Weitzel had warned her not to attend the A. F. ofL.meeting if she wished to hold her job. Later Weitzel made aspecial effort to induce her to join the Mutual.Mayhew stated thatshe was a good worker and that there was no particular reason whyshe was laid off in preference to somebody else "outside the relationof her work to some subsequent job, outside the fact that she wasa wrapper."While working for the respondent, Adele Gotthardt received ap-proximately $12 per week.She had not obtained other employmentat the time of the hearing.Hazel Graetzerwas employed by the respondent in the penny uniton March 21, 1937, and except for approximately 10 days in Junewhen work was slack she continued until July 14, 1937.She workedusually as a shaker but had no permanent position on the belt andworked at various times as a packer, a slider, and a wrapper. Shewas working on the slider on July 14, 1937. She joined the Match-workers' Union during June 1937.She was senior in point of serviceto a shaker and a slider who were retained by the respondent.May-hew gave a number of conflicting reasons for not retaining her.Hetestified at various times during the hearing as follows : That Graetzerwas inefficient and "flighty" ; that she talked too much ; that therewas no real reason why she should not be taken hack at a future time;and that she was the last employee on the pay roll and accordinglyhad never been considered for reemployment.While working for the respondent, Graetzer received approximately$11 per week. She had not obtained other employment at,the time ofthe hearing.Armele Lampewas employed by the respondent on March 9, 1937,and worked as a box feeder in the penny unit'until July 14, 1937.Although Irene Weitzel warned her against joining the Matchwork-ers'Union, she did so on June 25, 1937. Subsequently Weitzel askedher whether she had joined the Matchworkers' Union and when Lampedenied having done so, Weitzel informed her that she knew her namewas on the union charter.Mayhew stated that he had no objection DECISIONS AND ORDERS185to her work, but that she was the only girl in her family and lie thoughtothers needed the job more.While working for the respondent, Lampe received approximately$13 per week. She had not obtained other employment at the time ofthe hearing.JessieHenry Wilburwas employed by the respondent in May 1937,and worked as a tender in the penny unit until July 14, 1937.Hewas responsible for sweeping the floors and filling the box and matchbins.He joined the Matchworkers' Union prior to July 14, 1937.Atthe hearing, Mayhew stated : that at the time he hired Wilbur thelatter was working upon a project of the Works Progress Adminis-tration; that he received assurance from Wilbur that such employmentwould be again available if his job with the respondent proved to betemporary; that under such circumstances, Wilbur was laid off whenthe penny unit was closed down on July 14; that a few days. afterJuly 14 Wilbur informed him that he could not get his job back ontheWPA and wanted employment with the respondent; that he wasso angered by what he deemed to be Wilbur's earlier misrepresenta-tions that he "didn't put him back to work." Subsequently, therespondent employed a new man to perform work similar to that whichWilbur had done.,While working for the respondent Wilbur received approximately$22 to $24 per week.He had not obtained other employment at thetime of the hearing.2.Conclusions with respect to the lay-offsWe have noted that Mayhew admittedly relied upon the judgmentand recommendations of Irene Weitzel concerning the employees ofthe penny unit and that, when the penny unit was closed down, Weitzelpointed out to Mayhew the employees who she thought should beretained.We have found that Weitzel actively supported the Mutual,hindered the organizational activities of the Matchworkers' Union, andwarned a number of the employees against attendance at meetings ofthe Matchworkers' Union or affiliation with it.We have also foundthat exit reports were made out only for the members of the Match-workers' Union and one employee listed as "neutral."We cannot inview of these circumstances and the facts set forth in connection withthe individual cases accept the reasons assigned by Mayhew relativeto the lay-off of the persons here involved.We find that the respond-ent laid off Florence Harris, Marie Ellington, Virginia Frazier, IrmaEndris, Irene Trail, Clara Gotthardt; Adele Gotthardt,HazelGraetzer, Armele Lampe, and Jessie Henry Wilbur, on July 14, 1937,in order to encourage membership in the Mutual and discourage mem-bership in the Matchmakers' Union. 186NATIONAL LABOR RELATIONS BOARDE. The alleged discriminatory discharge of Daisy WhitemanUpon motion of counsel for the Board, the complaint was amendedat the hearing to include Daisy Whiteman among the persons whomthe respondent allegedly discharged in order to discourage member-ship in the Matchworkers' Union.Whiteman was employed by the respondent in the spring of 1937and was working in the nickel unit at the time her employment ter-minated in August 1937. She joined the Matchworkers' Union at-itsfirst or second meeting and was elected secretary-treasurer. She testi-fied that when this fact became known to James Weaver, Jr., foremanon the nickel unit, his attitude toward her changed immediately fromone of friendliness to one of disapproval.On August 10, 1937, Whiteman became ill while at work. She testi-fied that at this time she requested permission to go home but that at'Weaver's request she stayed on the job until the usual quitting time.The next day, August 11, she was too ill to work.When she reported-for work the following morning Weaver informed her that she w aslaid off for the day because of her failure to notify him concerning herabsence.13Both parties engaged in an angry discussion at this timeand the evidence is conflicting as to precisely what was said.Weaverstates thatWhiteman quit rather than accept the lay-off.Whiteman`denies that she quit.Following the discussion,Weaver placed anexit card on the desk of a clerk in the superintendent's office withinstructions to fill it out with Whiteman's name and to send it to themain office.Later the same morning Whiteman returned to the plantand had a further discussion with Weaver.At this time, both appar-ently apologized for their previous angry discussion and. Whitemanasked that she be permitted to start to work again the next morning.Weaver stated that she might come in the next morning but that herexit card had been sent through and that if she worked again it wouldbe necessary for her to be reemployed.When Whiteman appeared atthe plant the next morning, Weaver informed her that she was"through."At the hearing, Mayhew, the respondent's superintendent, statedthat notification in case of absence was not a general plant rule andthat he could not recall any lay-off being imposed for failure to givesuch notice.Although Weaver stated that he had required notice in.his department, he failed to cite any instance where an employee hadbeen penalized for failing to give notice and conceded that on oneoccasion no penalty was imposed where an employee in his department13Whiteman testified that she was unable to telephone Weaver on the day of her illnessand that when she repotted to work the next day she attempted to explain to Weaverher inability to get word to him.Weaver testified that he had asked for an explanationbut that he did not remember what Whiteman had said. DECISIONS AND ORDERS187had failed to give such notice. It appears,therefore,that the lay-offof 1 day which Weaver imposed upon Whiteman was unusual. Thisis particularly true since she was admittedly an efficient worker andin view of her explanation to Weaver that her failure to get wordto him was due to special circumstances beyond her control. It maybe fairly concluded under the facts that Weaver's action was moti-vated by the fact that Whiteman was an active member and officer ofthe Matchworkers'Union.Although Weaver informed Whiteman at the time of his secondtalk with her on August 12 that her exit report had been sent through,he admitted at the hearing that he did not as a matter of fact knowwhether it had been sent through to the main office at such time.AlthoughWhiteman stated a desire to continue in the respondent'semploy,Weaver made no attempt to check as to whether any actionhad been taken with regard to it.Under the circumstances,we cannot accept the contention of therespondent that Whiteman quit when she was disciplined for cause.We do not deem it necessary in this connection to determine preciselywhat was said during the heated discussion between Whiteman andWeaver on the morning of August 12. _Even if we assume, as con-tended by Weaver, that during the discussion Whiteman stated thatshe would quit rather than accept a lay-off, we are of the conclusionthat such statement was not the basis for the termination of heremployment.We conclude rather that Weaver discharged Whitemanand merely used his controversy with Whiteman as a means toeliminate an active member and officer of the Matchworkers'Union.We find that the respondent discharged Daisy Whiteman onAugust 12,1937,in order to discourage membership in the Match-workers'Union.F. The alleged refusal to bargain collectivelyAt a conference held on July 19, 1937, and by letters dated July 20and 28, 1937, Al Towers, organizer for the Matchworkers' Union,requested Wallace, the respondent's president, to recognize the Match-workers'Union as the collective bargaining representative of theemployees in the match department and to meet with representativesof the Union to discuss wages, hours, and working conditions.Wal-lace refused to accede to such requests, stating that the employees ofall the manufacturing departments of the respondent constituted theappropriate unit and that the Mutual had been recognized as thebargaining representative of the employees in such unit., The re-spondent again refused to recognize the Matchworkers' Union as bar-gaining representative of the employees in the match departmentavhen request was made for such recognition at a conference held in 188NATIONAL LABOR RELATIONS BOARDthe early part of August 1937 at which a conciliator of the UnitedStates Department of Labor was present.Towers stated in his letter to Wallace of July 28, 1937, that he hadinspected the records of the Matchworkers' Union and was "sure"that it represented a majority of the employees in the match depart-ment.He did not, however, at any time submit to the respondent anyproof of the majority which was claimed. At the hearing, there wasintroduced in evidence in support of the representation claims of theMatchworkers' Union the minutes of its meeting for August 7, 1937.The minutes contained the statement that as of August 7 the Unionhad 60 paid-up members, 6 partially paid-up members, and 6 applica-tions for membership.The Matchworkers' Union also adverted atthe hearing to the fact that the Union on August 11 or 12, 1937,by a 64 to 0 vote decided to call a strike of the match-departmentemployees.We do not feel that on the evidence presented the Matchworkers'Union has proved that it represented at any time a majority of thematch-department employees.According to a list of employees whichthe respondent submitted in evidence, approximately 137 personswere employed in the match department during the period inclusiveof August 11 through August 17, 1937. The list did not, however,contain the names of the 14 union members whom we have found therespondent laid off or discharged.Since all 14 joined the Match-workers' Union prior to August 1937, they are most probably in-cluded within its membership claims and very likely participated inthe strike vote.Accordingly, theMatchworkers'. Union has notdemonstrated that it represents a majority of the employees in thematch department even on the basis of acceptance of the statementrelative to membership in the minutes of the meeting for August 7.The Matchworkers' Union did not submit in evidence any member-ship or application cards in support of its claims.We find that the evidence does not establish that the Matchworkers'Union at any time represented a majority of the employees withinthe unit which is alleged to be appropriate.We shall, therefore,dismiss the amended complaint in so far as it alleges that the re-spondent has engaged in unfair practices within the meaning ofSection 8 (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States, andhave led, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce. DECISIONS AND ORDERSV.THE REMEDY189Having found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from furtherengaging in such practices.We shall also order the respondent totake certain affirmative action which we deem necessary to effectuatethe policies of the Act. -We have found that the respondent dominated and interfered withand contributed support to the Mutual.By reason of the respond-ent's acts the Mutual cannot be a freely chosen representative of the'employees.In order to remedy the respondent's unfair labor prac-ticeswe shall order the respondent to withdraw all recognition fromand to disestablish the Mutual as a bargaining representative andnot to give effect to the contract of November 8, 1937, with thatorganization.We have found that the respondent discriminated against FlorenceHarris, Marie Ellington, Virginia Frazier, Irma Endris, Irene Trail,Clara Gotthardt, Adele Gotthardt, Hazel Graetzer, Armele Lampe,and Jessie Henry Wilbur, by laying them off on July 14, 1937, andthat the respondent discriminated against Daisy Whiteman, by dis-charging her on August 12, 1937.We shall order the respondent to offer to the above-named personsimmediate and full reinstatement to their former or 'substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges and to make them whole for any loss of pay theyhave suffered by reason of the discrimination against them by pay-ment to each of them of a sum of money equal to the amount he orshe normally would have earned as wages 14 from the date of said dis-crimination to date of the offer of reinstatement, less the net earnings 15of each during said period.All employees hired after July 14, 1937,shall, if necessary to provide employment for those to be offered rein-statement, be dismissed. If thereupon there is not sufficient employ-ment available for the remaining employees, including those to beoffered reinstatement, all available positions shall be distributed amongsuch remaining employees in accordance with respondent's usualmethod of reducing its force, without discrimination against any em-ployee because of his union affiliation or activity, following a systemof seniority to such extent as has heretofore been applied in the con-14The parties stipulated at the hearing that the persons here involved "would not haveaccepted employment with respondent after the strike was called on August 17, 1937." Inview of this stipulation and the fact that the operations of the match department weresuspended by the strike beginning on August 17, 1937, such persons would not have earnedany amount as wages during the period of the strike.15 By "net earnings" is meant earnings less expenses, such as for transportation, roomand board, incurred- by an employee in connection with obtaining work or working elsewherethan for the respondent, which would not have been incurred but for the respondent'sunlawful discrimination and the consequent necessity for seeking employment elsewhere.SeeMatter of Crossett Limber CompanyandUnited Brotherhood of Carpenters and Joinersbf America, Lumber and Sawmill Workers Union, Local2590, 8 N. L. It. B. 440. 190NATIONAL LABOR RELATIONS BOARDduct of the respondent's business.Those employees remaining aftersuch distributionfor whom noemployment is immediately availableshall be placed upon a preferential list prepared in accordance withthe principles set forth in the previous sentence and shall thereafter,in accordancewith suchlist, be offered employment in their formeror substantially equivalent positions as such employment becomesavailable and before other persons are hired for such work.VI. THE QUESTION CONCERNING REPRESENTATIONWe have pointed out above that on various occasions during theperiod from July 19,1937, to the early part of August 1937, representa-tives of the Matchworkers' Union requested that the respondent recog-nize the Matchworkers' Union as bargaining representative for theemployees of the match department, but that the respondent deniedsuch requests and stated that the Mutual had been recognized asbargaining representative of the employees in all the respondent'smanufacturing departments.At the hearing, counsel for the Machinists testified that some timeduring April or May 1937, the respondent refused to recognize theMachinists as bargaining representative of the maintenance men andmachinists in the match department on the ground that a contracthad already been executed with the Mutual.We find that a question has arisen concerning the representation ofemployees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.TIIE APPROPRIATE UNITThe Matchworkers' Union claims that all employees of the respond-ent in the match department, excluding supervisory employees, fore-men, and foreladies, constitute an appropriate bargaining unit.TheMachinists asks for a separate unit composed of the mechanical main-tenance employees in the match department.The respondent con=tends that neither of the above units is appropriate and that any,bargaining unit, should include all the employees, exclusive of super-visory employees and office workers, in the 13 departments whichtogether comprise the respondent's manufacturing division. It will DECISIONS AND ORDERS -191be helpful at the outset to discuss briefly certain facts concerning theoperations of the respondent._Although the respondent originally engaged wholly in the sale anddistribution of arti@les made by other companies, it at present alsomanufactures a considerable number of articles such as matches, mops,jar rings, rubber heels, rubber hose, and paper cutters.The respond-ent maintains in connection with its manufacturing operations twoplants in St. Louis, one at Sixth and Spruce Streets and one at Cor-nelia and Douglas Avenues, herein called the North Main Streetplant.It states that the lease on the plant at Sixth and SpruceStreets terminates in 1940 and that all the manufacturing operationswill be located in the North Main Street plant by that date.Atpresent, the match department, the paper-cutter department, the jar-ring department, and the mop department are located in the NorthMain Street building.The match machines occupy the south wingof this building.The employees of the match department normallyuse an entrance opening directly into the match-machine room and.apparently have little occasion to go to parts of the building otherthan the south wing.The time clock used by the employees of thematch department is not used by any of the employees of the otherdepartments.Mayhew, superintendent of the match department, hasalmost complete authority over employment and discharges in thematch department and the department is virtually an independentunit as regards such matters.Although the respondent states thatithas a fixed policy of making interchanges of employees of the,various departments, the evidence does not show that such policy hasbeen followed as regards the employees of the match department.The respondent bases its contention relative to the unit largely uponits assertion that there is an intimate coordination of all the elementsin the manufacturing department with each other and with the entiredistribution organization.It states in this regard that the respondenthas a single common office, common sales force, common purchasingdepartment, laboratory, maintenance force, printing establishment,and management. It also claims that the vast majority of the em-ployees in the manufacturing division favor an industrial unit.TheMatchworkers' Union contends that there is no community of interestbetween the employees of the match department and those of theother manufacturing departments and that in so far as employmentand conditions of work are involved the match department isproperly viewed as a separate unit.We are of the conclusion that on the basis of the facts presently exist-ing and particularly in view of the extent of organization of theemployees of the respondent at this time that the employees of therespondent in its match department, with certain exceptions, constitutean appropriate bargaining unit.The only organization which has 192NATIONAL LABOR RELATIONS BOARDorganized the employees of the respondent on an industrial basis forthe purposes of collective bargaining we have found to be supportedand dominated by the respondent.The Matchworkers' Union hasorganized only the employees of the match department.These em-ployees should not under the facts presented be denied the benefits ofthe Act, merely because the other employees of the Company are notorganized.There remains for consideration the claim of the Machinists for aseparate unit composed of the six mechanical maintenance men in thematch department.The respondent employs a total of approximately,26-mechanical maintenance men in all its manufacturing departments.These men perform similar work but upon different machines.Six ofthe 26 mechanical maintenance men were employed in the match de-partment at the time operations of that department temporarily closeddown on August 17, 1937, because of the strike. The Machinists desiresa separate unit consisting of these six men.Three of the six menworked as machinists while the respondent was constructing the matchmachines, but have worked exclusively in the match department sincethe match machines were installed.The other three men were em-ployed subsequent to the establishment of the match department, buthave worked exclusively in that department since the date of theiremployment.All six men work under the supervision of the superin-tendent and foremen of the match department.Four of the six menare members of the Machinists.The respondent states in opposition to the unit claimed by the Ma-chinists that all its manufacturing operations will be moved to theNorth Main Street plant within the next 2 years ; that within a shortperiod of time all the mechanical maintenance men employed by therespondent will- be grouped within a single maintenance department;that the six men employed in the match department on the date of thestrike are only in that department temporarily ; that a number of thesix men will be engaged shortly in the work of moving certain machinesfrom the building at Sixth and Spruce Streets to the North MainStreet plant; and that at least seven' of the mechanical maintenancemen working in the other departments on the date of the strike hadworked at times as mechanical maintenance men in the match depart-ment.The Machinists did not deny the truth of the assertions madeby'the respondent.We are of the opinion that in view of the circumstances above setforth the six mechanical maintenance men employed in the matchdepartment at the time of the strike should not be established as aseparate bargaining unit.The petition of the Machinists will, there-fore, be denied. - We are of the opinion that for like reasons themechanical maintenance men should not be included within the gen-eralmatch department bargaining unit. DECISIONS AND ORDERS193We find that the employees of the respondent in the match depart-ment, excluding mechanical maintenance men, supervisory employees,foremen, and foreladies, constitute a unit appropriate for the pur-poses of collective bargaining and that said unit will insure to theemployees of the respondent the full benefit of their right to self-organization and collective bargaining, and otherwise effectuate thepolicies of the Act.IX. THE DETERMINATION OF REPRESENTATIVESIn view of the facts set forth in Section III, subdivision F, above,we find that the question which has arisen concerning the representa-tion of employees of the respondent can best be resolved by, means ofan election by secret ballot: Since we have found that the respond-ent interfered with and contributed support to the Mutual and willorder that the respondent disestablish it, the name of the Mutualwill not be placed upon the ballot.We shall not, however, at this time fix the date for the holdingof the election since we are of the opinion that the election shouldnot be held until sufficient time has elapsed to permit a free choice ofrepresentatives unaffected by the respondent's unfair practices.Weshall, at the time we specify the date on which the election is to beheld, also specify the date on the basis of which eligibility to votein the election shall be determined.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Matchworkers' Federal Labor Union No. 20927, InternationalAssociation of Machinists, District No. 9, and Mutual Relations As-sociation are labor organizations within the meaning of Section 2(5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of the Mutual Relations Association andcontributing support thereto, has engaged in and is engaging in anunfair labor practice, within the meaning of Section 8-(2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Florence Harris, Marie Ellington, Virginia Frazier,. IrmaEndris, Irene Trail, Clara Gotthardt, Adele Gotthardt, HazerGraetzer, Armele Lampe, Jessie Henry Wilbur, and Daisy White-man, thereby discouraging membership in the Matchworkers' FederalLabor Union No. 20927 and encouraging membership in the MutualRelations Association, the respondent has engaged in and is engagingin an unfair labor practice, within the meaning of Section 8 (3)of the Act. 194NATIONAL LABOR RELATIONS BOARD4.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed by Section 7of the Act, has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.6.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.7.A question affecting commerce has arisen concerning the repre-sentation of employees of Cupples Company, St. Louis, Missouri,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.8.The employees of the respondent in its match department, ex-,cludingmechanical maintenance men, supervisory employees, fore-men, and foreladies, constitute a unit appropriate for the purposes.,of collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Cupples Company, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Mutual Relations Association, or with the formation or ad-ministration of any other labor organization of its employees, andfrom contributing support to the Mutual Relations Association or toany other labor organization of its employees ;(b)Discouraging membership in Matchworkers' Federal LaborUnion No. 20927, affiliated with the American Federation of Labor, orany other labor organization of its employees, by discriminating inregard to their hire and tenure of employment or any term or condi-tion of their employment, because of membership or activity in con-nection with such labor organization;(c)Giving effect to its contract of November 8, 1937, with theMutual Relations Association;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities, for the purpose of collective bargain-ing and other mutual aid and protection. DECISIONS AND ORDERS1952.Take the following affirmative action which the Board finds will'effectuate the policies of the Act :(a)Offer to Florence Harris, Marie Ellington, Virginia Frazier,Irma Endris, Irene Trail, Clara Gotthardt, Adele Gotthardt, HazelGraetzer, Armele Lampe, Jessie Henry Wilbur,-and Daisy Whitemanimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges in the manner provided in the section entitled"The remedy" above; and place such of the aforesaid employees forwhom employment is not immediately available upon a preferentiallist in the manner set forth in said section, and thereafter, in saidmanner, offer them employment as it becomes available;(b)Make whole all the employees referred to in paragraph 2 (a)above for any losses of pay they may have suffered by reason of theirlay-off or discharge by the respondent, by payment to each of saidemployees except Daisy Whiteman of a sum of money equal to thatwhich each would normally have earned as wages from the date ofthe lay-off of each on July-44, 1937, to the date of the offer of rein-statement or placement upon the preferential list, less his net earn-ings during said period, and by payment to Daisy Whiteman of asum of money equal to that which she would normally have earned aswages from the date of her discharge on August 12, 1937, to the dateof the offer of reinstatement or placement upon the preferential list,less her net earnings during said period;(c)Withdraw all recognition from the Mutual Relations Associa-tion as the representative of any of its employees for the purpose ofdealing with it in respect to grievances, labor disputes, wages, rates ofpay, hours of employment, and other conditions of employment, andcompletely disestablish said organization as such representative;(d)Post immediately in conspicuous places throughout its plantsand other places of employment, and maintain for a period of at leastthirty (30) consecutive days, notices stating: (1) that the respondentwill cease and desist in the manner aforesaid; (2) that the respondentwithdraws all recognition from the Mutual Relations Association asthe representative of its employees and completely disestablishes it assuch representative; and (3) that the contract of-November 8, 1937,with the Mutual Relations Association is void and of no effect;(e)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT ISFURTHERORDERED that the complaint,as amended, be, and ithereby is, dismissed in so far as it alleges that the respondent hagengaged in unfair labor practices within the meaning of Section 8 (5)of the National Labor Relations Act. 196NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint,as amended,be, and ithereby is, dismissed, without prejudice in so far as it alleges that therespondent discriminated in regard to the hire and tenure of employ=ment of Esther Hinkel, Minnie Hinkel, and Lucy Hinkel.IT IS FURTHER ORDERED that the petition for an investigation andcertification of representatives filed by International Association ofMachinists, District No. 9, affiliated with the American Federationof Labor, be, and it hereby is, dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat.449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Cupples Company, St.Loilis,Missouri, an election by secretballot shall be conducted at such time as the Board shall hereafterdirect, after it is satisfied that there has been sufficient compliancewith its order to dissipate the effects of the unfair labor practices ofthe respondent, under the direction and supervision of the RegionalDirector for the Fourteenth,Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9,of said Rules and Regulations-Series 1, as amended, amongthe employees in the match department of Cupples Company, em-ployed by'said company during a pay-roll period which we shall inthe future specify, including those employees whom we have deter-mined to have been discriminatorily laid off or discharged during Julyand August 1937, but excluding mechanical maintenance men, super-visory employees,foremen, and foreladies,and excluding also thoseemployees who have at that time quit or been discharged for cause, todetermine whether or not they desire to be represented by Match-workers'Federal Labor Union No. 20927, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.